DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 27 April 2022.
Claims 1, 8, 11 and 16 have been amended.
Claim 19 is canceled.
Claim 21 is newly added.
Claims 1-18 and 20-21 are pending and have been examined in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 6-11 filed 27 April 2022, with respect to the rejection(s) of claim(s) 1-18 and 20-21 under Fausak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adelberg.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11, 14, 16, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al, US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”). 

As per Claim 1 regarding “storing the product in a product storage area of a cabinet, wherein the product storage area is accessible to consumers via a door;”. Adelberg in at least paragraphs 71- 74 teaches a vending store (system) having one or more door(s) that allow a consumer to access to product storage module(s).
Regarding “identifying a product removed from a cabinet, comprising: detecting via a cabinet visual characteristics of the product removed.”  Adelberg in at least paragraphs 163 and 211 discloses sensors which detect when a door to the vending store is opened and identifying a product removed from the dispenser (vending store) by a customer.
Regarding “detecting an identifier on the product removed from the cabinet”. Adelberg in at least paragraphs 241 and 341 discloses a video camera that captures images of products and in paragraph 85 discloses a user interface 110 having various types of readers that retrieve product information, such as a UPC barcode.  Adelberg does not specifically disclose “detecting an identifier of a product removed from the cabinet however; Fausak in at least paragraph 6 discloses a visual detection system which detect the UPC bar code of the product being removed.
Regarding “comparing the visual characteristics and identifying the product removed from the cabinet.” Adelberg does not disclose this limitation however; Fausak in at least paragraphs 6, 15 and 21-22 discloses these limitations.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claims 2-3, which depend from Claim 1, regarding “the shape, color of the product.” Adelberg does not disclose these limitations however; Fausak in at least paragraph 6 discloses that the visual detection system identifies the product by its shape and color.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claims 4 and 5, which depends from Claim 1 regarding “the identifier sensor is the camera, wherein the identifier is a barcode.” Adelberg in at least paragraphs 61, 241 and 341 discloses a video camera that captures images of products and in paragraph 85 discloses a user interface 110 having various types of readers that retrieve product information, such as a UPC barcode. Adelberg does not specifically disclose detecting the identifier of a product as it is removed from the vending system however;  Fausak in at least paragraph 6 discloses that the visual detection system is a camera and identifies the product by its UPC bar code.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claim 10, which depends from Claim 1 regarding “comprising:  detecting data relating to the product removed via an optical sensor; and confirming the identity of the product removed using the data from the optical sensor.”  Adelberg does not disclose this limitation however; Fausak in at least Figs.1-3, paragraph 15, and 21-24 discloses a visual detection system 22 detecting and identifying the product removed from the vending system.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claim 11 regarding “storing the product in a product storage area of a cabinet, wherein the product storage area is accessible to consumers via a door;”. Adelberg in at least paragraphs 71- 74 teaches a vending store (system) having one or more door(s) that allow a consumer to access to product storage module(s).
Regarding “capturing a first image of a plurality of product with the cabinet by an internal camera; removing a product of the plurality of products from the cabinet.”  Adelberg does not disclose this limitation however; Fausak in at least Figs.1-3, paragraphs 4, 9 and 15 discloses a visual detection system 22 detecting and identifying the product removed from the vending system.
Regarding “capturing a second image of the plurality of products within the internal camera after removing the product (see Fausak in at least paragraph 16); determining an identity of the product removed from the cabinet by analyzing the first image and the second image (Fausak in at least paragraphs 6 and 15), and confirming the identity of the product removed from the cabinet by detecting an identifier of the product removed from the cabinet (Adelberg does not disclose this limitation however; see Fausak in at least paragraphs 6, 15 and 16).”
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claim 14, which depends from Claim 11 regarding “comprising:  detecting data relating to the product removed via an optical sensor; and confirming the identity of the product removed using the data from the optical sensor.”  Adelberg does not disclose this limitation however; Fausak in at least Figs.1-3, paragraph 15, and 21-24 discloses a visual detection system 22 detecting and identifying the product removed from the vending system.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claim 16 regarding “detecting a location from which the product was removed from the cabinet via at least one of a camera and a sensor.” Adelberg in at least paragraphs 153-154 and 158 discloses planograms indicating the location of each product but does not disclose this limitation however; Fausak in at least Figs. 1-3, paragraph 4, 9 and 15 discloses this limitation.
Regarding “determining a visual characteristic of the product based on data from the at least one of a camera and a sensor.” Fausak see at least paragraph 6.
Regarding “determining a predicted identity of the product based on the visual characteristic.” Fausak see at least paragraph 22.
Regarding determining an identity of the product at the location based on a digital map of products within the cabinet.”  Adelberg in at least paragraphs 153-154 and 158 discloses planograms indicating the location of each product within a vending store.  See also Fausak in paragraphs 6 and 24.
Regarding “confirming that the predicted identity of the product corresponds to the identity of the product based on the digital map.” Fausak in at least paragraph 6 discloses this limitation.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

As per Claim 18, which depends from Claim 16 regarding “generating the digital map of the products with the cabinet using data received from the at least one of a camera or a sensor.” Adelberg in at least paragraphs 153-154 and 158 discloses planograms indicating the location of each product within a vending store.  

As per Claim 20, which depends from Claim 16 regarding “further comprising detecting an identifier of the product removed from the cabinet via an identifier sensor.”  Adelberg does not disclose this limitation; Fausak in at least paragraphs 6 and 21-22 discloses a visual detection system that detects an identifier of the product dispensed from the dispensing system.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the vendor store as taught by Adelberg with the equally well-known elements of Fausak’s visual detection system with the motivation to provide a vending store allowing customers to visibly view actual product and provide an automated, self-service retail store (Adelberg, paragraph 7).

Claim 21, which depends from Claim 1 regarding “wherein the camera is one of a plurality of cameras arranged at a perimeter of a front portion of the cabinet.” Adelberg in at least Fig. 1A, Fig. 12 and paragraphs 20, 73, 81, 237, 241 discloses a video camera position in front of the store.

Claims 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al., US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) as applied to Claim 1 and further in view of HINDSGAUL et al., US Patent Application Publication 2017/0301173 A1 (“Hindsgaul”). 

As per Claim 6 and 7, which depend from Claim 1 regarding “confirming the identity of the product by determining a weight before and after the product is removed from the cabinet with a weight sensor.”  Adelberg and Fausak does not disclose this limitation however; Hindsgaul in at least the ABSTRACT and paragraph 61 discloses a weight recognition module that detects the weight of a product and identifies the product being removed from the vending system.  It would have been obvious, at the time of the invention, to one of ordinary skill the combine by known methods and to achieve predictable results by modifying Adelberg’s vending stores and Fausak’s vision detection system with Hindsgaul weight recognition module with motivation to determine which vending machines need to be refilled (Hindsgaul, paragraph 8).

As per Claim 8, which depends from Claim 1 regarding “detecting and confirming the identity of the product removed from the cabinet by an external camera.”  Adelberg and Fausak do not disclose this limitation however; Hindsgaul in at least paragraphs 51 and 61 discloses both an internal and external camera for detecting and identifying a product removed from the cabinet. It would have been obvious, at the time of the invention, to one of ordinary skill the combine by known methods and to achieve predictable results by modifying Adelberg’s  vending stores and Fausak’s vision detection system with Hindsgaul external camera with the motivation as a deterrent against theft of the product stored in the cabinet (Hindsgaul, paragraph 51). 

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al., US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) as applied to Claim 1 and further in view of Eveloff et al., US Patent Application Publication 2018/0070753 A1 (“Eveloff”).

As per Claim 9, which depends from Claim 1 regarding “detecting a user by an external camera; detecting by the external camera unauthorized conduct by the user and locking the cabinet when the unauthorized conduct is detected.”  Adelberg in at least paragraphs 132 and 139 discloses vending stores which are connected to a network or a plurality of networks to avoid unauthorized access to the vending stores, but does not disclose any specific details.  .Fausak does not disclose these limitations however; Eveloff in at least the ABSTRACT and paragraph 45 disclose an external camera 320 that detects unauthorized conduct by persons near the receptacle.  Eveloff in at least the ABSTRACT and paragraph 7 further discloses locking of the cabinet.  It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Adelberg vending stores and Fausak’s vending machine vision detection with the equally well-known elements of Eveloff’s cabinet security system with the motivation to detect and prevent unauthorized access to the cabinet (Eveloff, paragraphs 5-6).

Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al., US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) as applied to Claim 11 and further in view of HINDSGAUL et al., US Patent Application Publication 2017/0301173 A1 (“Hindsgaul”).

As per Claim 12, which depends from Claim 11 regarding “confirming the identity of the product by detecting a weight of the product removed from the cabinet via a weight sensor.” Adelberg and Fausak do not disclose this limitation however; Hindsgaul in at least the ABSTRACT and paragraph 61 discloses a weight recognition module that detects the weight of a product and identifies the product being removed from the vending system.  It would have been obvious, at the time of the invention, to one of ordinary skill the combine by known methods and to achieve predictable results by modifying Adelberg’s vending store and Fausak’s vision detection system with Hindsgaul weight recognition module with motivation to determine which vending machines need to be refilled (Hindsgaul, paragraph 8).

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al., US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) as applied to Claim 11 and further in view of Eveloff et al., US Patent Application Publication 2018/0070753 A1 (“Eveloff”).

As per Claim 13, which depends from Claim 11 regarding “further comprising detecting a visual characteristic of the product removed from the cabinet at a location outside of the cabinet by an external camera; and confirming the identity of the product removed based on the visual characteristics detected by the external camera.”  Adelberg and  Fausak do not disclose this limitation however; Hindsgaul in at least paragraphs 51 and 61 discloses both an internal and external camera for detecting and identifying a product removed from the cabinet. It would have been obvious, at the time of the invention, to one of ordinary skill the combine by known methods and to achieve predictable results by modifying Adelberg’s vending stores and Fausak’s vision detection system with Hindsgaul external camera with the motivation as a deterrent against theft of the product stored in the cabinet (Hindsgaul, paragraph 51). 
 
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al., US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) as applied to Claim 14 and further in view of Starkey et al., US Patent Application Publication 2018/0333013 A1 (“Starkey”).

As per Claim 15, which depends from Claim 14 regarding “wherein the optical sensor comprises a LIDAR sensor.”  Adelberg does not disclose this limitation.  Fausak discloses the method of Claim 14 but fails to disclose a LIDAR sensor however; Starkey in at least Figs. 7-13 and paragraph 57 discloses using a LIDAR sensor.  It would have been obvious, at the time of the invention to one of ordinary skill to include in Adelberg’s vending stores and Fausak’s vision detection system a LIDAR sensor as taught by Starkey with the motivation to use a progression of sensor technology.

Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al., US Patent Application Publication 2010/0138037 A1 (“Adelberg”) in view of Fausak et al., US Patent Application Publication 2008/0033596 A1 (“Fausak”) as applied to Claim 16 and further in view of Hacker et al., US Patent Application Publication 2020/0125888 A1 (“Hacker”).

As per Claim 17, which depends from Claim 16 regarding “further comprising: updating the digital map of products within the cabinet after the product is removed from the cabinet.”  Adelberg in at least paragraphs 153-154 and 158 discloses planograms indicating the location of each product but does not disclose this limitation however; Fausak discloses the method of Claim 16 but does not disclose this limitation however; Hacker in at least paragraphs 165, 166, 167 and 170 discloses comparing the second image to the image stored in the inventory database and adjusting or correcting the image stored in the inventory database. Hacker in at least paragraphs 144-147, 163-170 and 171-180 discloses various methods for creating a digital map of each product within a cabinet.  It would have been obvious, at the time of the invention, to combine by known methods and to achieve predictable results the well-known elements of Adelberg’s vending stores and Fausak’s vending machine vision system with the equally well-known elements of Hacker’s methods for creating and comparing a digital product map.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687